department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr uil no legend taxpayer a planb roth_ira c roth_ira d financial_institution e financial_institution f amount dear this is in response to a letter dated date as supplemented by correspondence dated date in which your authorized representative requests relief under sec_301_9100-3 of the procedure and administration regulations the regulations on your behalf you submitted the following facts and representations in connection with your request prior to taxpayer a participated in plan b a qualified_plan that included a cash_or_deferred_arrangement under sec_401 of the internal_revenue_code code in after leaving employment with his employer taxpayer a established a traditional_ira with financial_institution e for purposes of rolling over his retirement savings in plan b equal to amount taxpayer a completed the paperwork and a check was issued to the financial_institution e tr ira for the benefit of taxpayer a the custodian of plan b issued a form 1099-r for the taxable_year that identified the taxable_amount as zero and the distribution code g which relates to a direct_rollover to an ira based on the form 1099-r taxpayer a believed that the contribution had been made to his traditional_ira and did not include amount the taxpayer a’s roth_ira c year however financial_institution e mistakenly deposited amount into in his gross_income for subsequently financial_institution e merged with financial_institution f and roth_ira c became roth_ira d when taxpayer a was reviewing his retirement plans with a financial advisor from financial_institution f taxpayer a discovered that financial_institution e had mistakenly credited amount to roth_ira c and that amount was now held in roth_ira d based on the above facts and representations you request an extension of time in which to recharacterize roth_ira d into a traditional_ira pursuant to sec_301 of the regulations with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a and sec_1_408a-5 q a-1 of the federal_income_tax regulations l t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to- trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under sec_301_9100-1 before the failure to make a timely election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied upon the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section the information and documentation submitted in this case are consistent with taxpayer a’s assertion that he intended to roll over amount from plan b to a traditional_ira and that financial_institution e mistakenly credited amount to roth_ira c because taxpayer a received a form 1099-r that reflected the intended rollover into a traditional_ira taxpayer a was not aware that amount had been contributed to a roth_ira and was thus not aware of the need to make the election under sec_408a and sec_1_408a-5 of the t regulations taxpayer a’s failure to recharacterize roth_ira c on or before the date prescribed by law including extensions for filing taxpayer a’s return was caused by financial_institution e’s failure to follow taxpayer a’s instructions and honor the traditional_ira identified on the check from plan b and taxpayer a’s reliance on the information provided in the form 1099-r which was consistent with his instructions taxpayer a has requested relief under sec_301_9100-1 of the regulations before the failure to make a timely election was discovered by the service therefore under the set of circumstances in this case taxpayer a satisfies the requirements of sec_301_9100-3 and ii of the regulations in addition although the statute_of_limitations is closed since this request was filed timely and granting relief will not result in taxpayer a having a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer a would have had if the election had been timely made granting relief under sec_301_9100-3 of the regulations will not prejudice the interests of the government accordingly we rule that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed days from the date of this letter to recharacterize roth_ira d into a traditional_ira this letter is directed only to the taxpayers who requested it code sec_61 k provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office should you have any concerns regarding this ruling please contact ' at sincerely yours carlton a watkins manager employee_plans technical group enclosures deleted copy of letter notice cc
